Citation Nr: 1760145	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected high plantar arches and fracture of the right fifth metatarsal bone.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this matter in January 2015 for further development.  Procedurally, it does not appear that the Veteran was issued a statement of the case after development was completed, to include a 
VA examination, pursuant to the January 2015 remand.  However, the Board finds not prejudice to the Veteran as the decision grants the benefit sought in full.

The Veteran presented testimony at a Board hearing in February 2012.  A transcript of the hearing is associated with the Veteran's claims folder.  In September 2017, the Veteran was informed that the Veterans Law Judge that conducted the hearing is no longer employed by the Board.  The Veteran was given the opportunity to testify before a different Veterans Law Judge.  The Veteran failed to respond to the letter within 30 days, and pursuant to the correspondence, the Board assumes that the Veteran does not wish to testify at another hearing.    

The Board notes that several other issues have been the subject of a November 2017 rating decision and a November 2017 statement of the case.  Neither a notice of disagreement or substantive appeal has been received with regards to these issues.  Consequently, they are not before the Board.  


FINDING OF FACT

The Veteran's current multilevel thoracolumbar spondylosis with radiculopathy and mild L2 chronic compression deformity is due to in-service injuries.



CONCLUSION OF LAW

The criteria for an award of service connection for a multilevel thoracolumbar spondylosis with radiculopathy and mild L2 chronic compression deformity have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no need to undertake any review of compliance with the VA's duty to notify and assist in this case since there is no detriment to the Veteran as a result of any error in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  The reasons and bases follow.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran submitted a July 2014 examination report from Drs. S.B. and W.C.  The Veteran stated that he served in the United States Air Force from 1973 to 1980 as a security supervisor and in heavy weapons.  His duties included security, small and heavy weapons instruction, as well as PART (Physical Apprehension and Restraint Technique) instruction.  He stated that he was stationed along the airstrips of Korea and in Goosebay Labrador, where most of his duties were performed in severe cold temperatures in inclement weather.  He stated that he injured his left wrist in 1976 and his right knee and foot in 1979 while exercise training.  He reported that his job was very physical and took a toll on his body.  He stated that he has neck, back, and knee pain that have become progressively worse over the years; and that he has developed an intolerance to the cold with paresthesia in his hands and feet.  

Upon examination, the Veteran had decreased lumbar flexion with pain, extension, and left lateral flexion with pain.  Spinal biomechanical joint dysfunction was noted over the Veteran's C5, C6, C7, T1, T2, T3, T10, T11, T12, L3, L4, and L5 vertebral segments.  He had antalgic posture in which he favored his right side.  He also had moderate edema on his lower cervical musculature, upper trapezius muscle, and lower lumbars.  He was severely guarded.  He had severe spasms over his left lower cervical musculature, right lower cervical musculature, left upper trapezius muscle right upper trapezius muscle, left lower lumbars, right lower lumbars, left sacro-iliac articulation, right sacro-iliac articulation, left buttocks, and right buttocks.  He also had moderate spasms over his left upper thoracics and right upper thoracics.  

After preforming a thorough examination, it was the opinion of Drs. S.B. and W.C. that the Veteran's current low back disability is more likely than not a result of his service related injuries and duties.  They explained that injuries to the neck and back at an early age have been proven to cause premature degeneration of the spine with an increase in osteoarthritis, including decreased joint space, sclerosis, and osteophytosis, which are all seen in the Veteran's radiographic examination.  They further opined that the Veteran's injury to his right knee and foot caused him to walk with an altered gait, which over the years has affected his left knee and lower back, increasing the arthritis in both.  Finally, they noted that being exposed to extreme cold temperatures is clinically proven to cause Raynaud's Phenomenon, cold sensitization, sensory fiber neuropathies in the hands and feet, as well as sensory peripheral neuropathies of the legs and feet.  These are symptoms that the Veteran is currently experiencing and they are consistent with the history given of serving in the extreme cold and inclement weather of Korea and Goosebay Labrador.

The Board remanded the claim in January 2015 so that the Veteran could undergo a VA examination.  The examiner was asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder began in or is etiologically related to "any incident of the Veteran's military service, to include the Veteran's credible reports of an injury to his back in service while performing martial arts, an injury when he was kicked in his lower right side, or falling on his back in the Philippines."  [Emphasis added].  The examiner's attention was also to be directed to the Veteran's testimony concerning general abuse to his body during service and the medical citations referenced by the accredited representative in the December 17, 2014 written argument.  This medical literature included articles from Occupational Medicine; Aviation, Space, and Environmental Medicine; and American Medical Association Journals.  

The Veteran underwent a VA examination in January 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he injured his back in a variety of ways.  He stated that he was a security policeman (picking up drunks, breaking up fights, etc.), and a trainer in physical apprehension and restraint techniques.  He stated that he was also in martial arts.  He was also a dog handler in Thailand, where he would put on a sleeve or suit and run while the dog attacked him. He reported that he crashed a couple of motorcycles at George Airbase at Victorville CA.  Nonetheless, he reported that he did not have problems with his back while in service; and so he never sought treatment during service.  However, since service, he has been told that his back condition is degenerative and it is getting worse. 

Following a thorough examination, the VA examiner opined that is at least as likely as not that his back disability began in or is etiologically related to service.  She stated that a review of the service treatment records confirms that the Veteran was kicked in ribs during martial arts training.  They also reflect that he worked with military working dogs and was a heavy weapons trainer.  She stated that each of these activities are very taxing on the body, involving impact trauma to the body when being thrown to the floor or kicked in martial arts or when being attacked in training of a military working dog.  She stated that as was indicated by this Veteran's chiropractic doctor, as well as multiple medical literature review, this kind of impact repetitively to the spine will lead to degenerative findings as seen in this Veteran.

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied all three elements of a service connection claim.  He has been diagnosed with a current low back injury; there is evidence of an in-service injury to his ribs (sustained during martial arts training); and the Veteran has two medical nexus opinions that weigh in favor of service connection.  Consequently, the Board finds that service connection for a low back disability is warranted.  



ORDER

Service connection for multilevel thoracolumbar spondylosis with radiculopathy and mild L2 chronic compression deformity is granted.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


